PER CURIAM.
The Florida Bar Traffic Court Rules Committee has proposed minor technical changes to Florida's Rules of Practice and Procedure for Traffic Courts to make the wording of the rules consistent with recent legislative enactments in Florida’s Motor Vehicle Code and to streamline the accounting procedures for Florida’s DUI Substance Abuse Schools. The proposed changes were unanimously approved by both the Supreme Court Traffic Court Review Committee and The Florida Bar Board of Governors. We approve the amendments. Appended is the text of the amended portions of the rules, which become effective upon the filing of this opinion. The committee notes (reasons for change) are included for explanation and guidance only and are not adopted as an official part of the rules.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ., concur.
*1381APPENDIX
[[Image here]]
*1382[[Image here]]
*1383[[Image here]]
*1384[[Image here]]
*1385[[Image here]]
*1386[[Image here]]
*1387[[Image here]]